EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Veronica Vasu on October 20, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Claim 1.  In line 5, before “at least”, insert ---one or more thickening agents;---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nonomura et al, US 2007/0219107, discloses a fabric sheet impregnated with an aqueous cleaning liquid containing 10-30% by weight of a surfactant and 10-25% by weight of ethanol, wherein the addition of the ethanol component decreases the thickening of the aqueous cleaning liquid (see abstract and paragraphs 10 and 24).  It is further taught by Nonomura et al that the aqueous cleaning liquid contains both an anionic surfactant and an amphoteric surfactant (see paragraphs 14-21), and that the total amount of surfactants in the aqueous cleaning liquid is 15-30% by weight, since a level of surfactant in an amount of less than 10% by weight results in insufficient foaming (see paragraph 23).  Specifically, note Examples 1-3 in Table 1.  However, 1-8 alcohols, one or more thickening agents, a pH adjusting agent, water, an anionic surfactant, and a zwitterionic surfactant, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
October 20, 2021